          Case 2:18-cv-02365-RFB-NJK Document 1 Filed 12/13/18 Page 1 of 5



                                UNITED STATES DISTRICT COURT
 1                                 NEVADA DISTRICT COURT
 2
     AMANDA KOWALLIS,                             ) Case No.:
                                                  )
 3                Plaintiffs,                     ) Complaint for Unlawful
                                                  ) Debt Collection Practices
 4        v.                                      )
                                                  )
 5   USAA SAVINGS BANK,                           )
                                                  )
 6                Defendant.                      )
                                                  )
 7

 8
                                                COMPLAINT
 9
          AMANDA KOWALLIS (“Plaintiff”), through her attorney, and hereby alleges the
10
          following against Defendant, USAA SAVINGS BANK (“Defendant”):
11
                                              INTRODUCTION
12
       1. Plaintiff brings this action on behalf of herself individually seeking damages and any other
13

14
          available legal or equitable remedies resulting from the illegal actions of Defendant, in

15        negligently, knowingly, and/or willfully contacting Plaintiff on Plaintiff’s cellular

16        telephone in violation of the Telephone Consumer Protection Act (hereinafter “TCPA”),

17        47 U.S.C. § 227 et seq.
18                                     JURISDICTION AND VENUE
19
       2. Defendant conducts business in the state of Nevada and therefore personal jurisdiction is
20
          established.
21
       3. Jurisdiction of this Court arises under 28 U.S.C. § 1331 and 47 U.S.C. §227(b)(3). See,
22
          Mims v. Arrow Financial Services, LLC, 565 U.S. 368 (2012), holding that federal and
23
          state courts have concurrent jurisdiction over private suits arising under the TCPA.
24

25


                                                   -1-

                                        PLAINTIFF’S COMPLAINT
         Case 2:18-cv-02365-RFB-NJK Document 1 Filed 12/13/18 Page 2 of 5



     4. Venue is proper in the United States District Court for the District of Nevada pursuant to
 1
        28 U.S.C § 1391(b)(2) because Defendant resides within this District and a substantial part
 2

 3      of the events or omissions giving rise to the herein claims occurred.

 4                                               PARTIES

 5   5. Plaintiff is a natural person residing in Mecklenburg county, in the city of Charlotte, North

 6      Carolina and is otherwise sui juris.
 7   6. Defendant is a corporation organized under the laws of Maryland, doing business in the
 8
        State of Nevada with its principal place of business located in Las Vegas, Nevada.
 9
     7. At all times relevant to this Complaint, Defendant has acted through its agents, employees,
10
        officers, members, directors, heir, successors, assigns, principals, trustees, sureties,
11
        subrogees, representatives and insurers.
12
                                      FACTUAL ALLEGATIONS
13
     8. Defendant is a “person” as defined by 47 U.S.C. § 153 (39).
14

15
     9. Defendant placed collection calls to Plaintiff seeking and attempting to collect on alleged

16      debts owed by Plaintiff.

17   10. Defendant placed collection calls to Plaintiff’s cellular telephone at phone number (907)

18      978-22XX.

19   11. Defendant placed collection calls to Plaintiff from phone numbers including, but not
20
        limited to, (800) 531-7013, (800) 531-0378, and (800) 531-8722.
21
     12. Per its prior business practices, Defendant’s calls were placed with an automated telephone
22
        dialing system (“auto-dialer”).
23

24

25


                                                 -2-

                                      PLAINTIFF’S COMPLAINT
         Case 2:18-cv-02365-RFB-NJK Document 1 Filed 12/13/18 Page 3 of 5



     13. Defendant used an “automatic telephone dialing system”, as defined by 47 U.S.C.
 1
        §227(a)(1) to place its telephone calls to Plaintiff seeking to collect a consumer debt
 2

 3      allegedly owed by Plaintiff, AMANDA KOWALLIS.

 4   14. Defendant’s calls constituted calls that were not for emergency purposes as defined by 47

 5      U.S.C. §227(b)(1)(A).

 6   15. Defendant’s calls were placed to a telephone number assigned to a cellular telephone
 7      service for which Plaintiff incurs a charge for incoming calls pursuant to 47 U.S.C. §
 8
        227(b)(1).
 9
     16. Defendant never received Plaintiff’s “prior express consent” to receive calls using an
10
        automatic telephone dialing system or an artificial prerecorded voice on her cellular
11
        telephone pursuant to 47 U.S.C. § 227(b)(1)(A).
12
     17. On or about December 20, 2017, at or around 4:27 p.m. Pacific Standard Time, Plaintiff
13
        spoke with Defendant’s female representative at phone number (800) 531-7013 and
14

15
        requested that Defendant cease calling Plaintiff’s cellular phone.

16   18. During the conversation, Plaintiff gave Defendant her name, social security number, and

17      phone password to assist Defendant in accessing her account.

18   19. Plaintiff revoked any consent, explicit, implied, or otherwise, to call her cellular telephone

19      and/or to receive Defendant’s calls using an automatic telephone dialing system in her
20
        conversation with Defendant’s representative December 20, 2017.
21
     20. Despite Plaintiff’s request to cease, Defendant continued to place collection calls to
22
        Plaintiff through July 31, 2018.
23
     21. Despite Plaintiff’s request that Defendant cease placing automated collection calls,
24
        Defendant placed at least Ninety-one (91) automated calls to Plaintiff’s cell phone.
25


                                                  -3-

                                       PLAINTIFF’S COMPLAINT
           Case 2:18-cv-02365-RFB-NJK Document 1 Filed 12/13/18 Page 4 of 5



                          FIRST CAUSE OF ACTION
 1   NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
                               47 U.S.C. § 227
 2

 3
       22. Plaintiff repeats and incorporates by reference into this cause of action the allegations set
 4
          forth above at Paragraphs 1-21.
 5
       23. The foregoing acts and omissions of Defendant constitute numerous and multiple
 6
          negligent violations of the TCPA, including but not limited to each and every one of the
 7
          above cited provisions of 47 U.S.C. § 227 et seq.
 8
       24. As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et seq., Plaintiff is
 9

10        entitled to an award of $500.00 in statutory damages, for each and every violation,

11        pursuant to 47 U.S.C. §227(b)(3)(B).

12     25. Plaintiff is also entitled to seek injunctive relief prohibiting such conduct in the future.

13                     SECOND CAUSE OF ACTION
     KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE CONSUMER
14                         PROTECTION ACT
                          47 U.S.C. § 227 et. seq.
15
       26. Plaintiff repeats and incorporates by reference into this cause of action the allegations set
16
          forth above at Paragraphs 1-21.
17
       27. The foregoing acts and omissions of Defendant constitute numerous and multiple knowing
18
          and/or willful violations of the TCPA, including but not limited to each and every one of
19

20        the above cited provisions of 47 U.S.C. § 227 et seq.

21     28. As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. § 227 et seq.,

22        Plaintiff is entitled an award of $1,500.00 in statutory damages, for each and every

23        violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
24     29. Plaintiff is also entitled to seek injunctive relief prohibiting such conduct in the future.
25
                                          PRAYER FOR RELIEF

                                                     -4-

                                         PLAINTIFF’S COMPLAINT
            Case 2:18-cv-02365-RFB-NJK Document 1 Filed 12/13/18 Page 5 of 5



            WHEREFORE, Plaintiff, AMANDA KOWALLIS, respectfully requests judgment be
 1
        entered against Defendant, USAA SAVINGS BANK, for the following:
 2

 3                                       FIRST CAUSE OF ACTION

 4      30. For statutory damages of $500.00 multiplied by the number of negligent violations of the

 5          TCPA alleged herein (91); $45,500.00;

 6      31. Actual damages and compensatory damages according to proof at time of trial;

 7                                     SECOND CAUSE OF ACTION

 8      32. For statutory damages of $1,500.00 multiplied by the number of knowing and/or willful

 9          violations of TCPA alleged herein (91); 136,500.00;

10      33. Actual damages and compensatory damages according to proof at time of trial;

11                                     ON ALL CAUSES OF ACTION

12      34. Litigation costs and reasonable attorneys’ fees;

13      35. Any other relief that this Honorable Court deems appropriate.

14                                         JURY TRIAL DEMAND
15
        36. Plaintiff demands a jury trial on all issues so triable.
16
                                                    RESPECTFULLY SUBMITTED,
17

18
            December 13,
     Dated: November 27, 2018
                         2018
19                                                  By:_/s/ Mathew Higbee________________
                                                         Mathew
                                                    Mathew       K. Higbee, Esq. (11158)
                                                             Higbee
20                                                  Bar #: 11158 & ASSOCIATES
                                                         HIGBEE
                                                    8871 2445 Fire MesaRoad
                                                          W. Flamingo    St., Suite 150
21                                                       Las
                                                    Suite 202Vegas, NV  89128
                                                         Phone:NV
                                                    Las Vegas   (714) 617-8385
                                                                   89147
22                                                       Facsimile: (714) 617-8511
                                                    Phone:  714-600-8085
                                                         mhigbee@higbeeassociates.com
                                                    Fax: 866-534-7049
23                                                  Email: Mhigbee@higbeeassociates.com
24

25


                                                      -5-

                                           PLAINTIFF’S COMPLAINT
